Maxwell Shapiro, J.
This is a squatter proceeding instituted by the landlord against the tenant in order to compel removal of an air-conditioning unit installed by the squatter tenant on one of the sills of the apartment, and protruding over said sill to the outer portion thereof.
The landlord and alleged squatter entered into a lease for the apartment in question on or about July 25, 1941, and the alleged squatter has been occupying said premises, after the expiration of the lease, as a statutory tenant.
The evidence discloses that heretofore and in or about the month of April, 1950, the alleged squatter tenant installed an air-conditioning unit in the bedroom of his apartment. The unit rests on part of the window sill and is secured from the inside. It is entirely within the window line, with the exception of about six inches which protrudes beyond the window sill. No part of the unit is attached or touches the outside of the building in any way.
The principle underlying a squatter proceeding is that the alleged squatter is unlawfully trespassing upon and remaining *835in possession of realty. The air-conditioning unit in the instant proceeding has its physical origin and attachment on the demised premises and is incidental to the tenant’s enjoyment of those premises and is, therefore, distinguishable from the television antennae cases.
Landlord’s petition is therefore dismissed.